TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00512-CR


Billy Wayne Lewis, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 51,859, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
The mandate issued March 26, 2003 is withdrawn.  Appellant's pro se motion to stay
mandate is granted.  Tex. R. App. P. 18.2.  The stay will expire June 17, 2003.
It is ordered April 14, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish